69419: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-18816: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 69419


Short Caption:SATICOY BAY LLC SER. 9641 CHRISTINE VIEW VS. FED. NATIONAL MORTG. ASS'N.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A690924Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:12/23/2015 / Trost, JanetSP Status:Completed


Oral Argument:11/06/2017 at 1:30 PMOral Argument Location:Carson City


Submission Date:11/06/2017How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeFederal Housing Finance AgencyHoward N. Cayne
							(Arnold & Porter Kaye Scholer LLP/Washington DC)
						Leslie Bryan Hart
							(Fennemore Craig P.C./Reno)
						Michael A.F. Johnson
							(Arnold & Porter Kaye Scholer LLP/Washington DC)
						John D. Tennert
							(Fennemore Craig P.C./Reno)
						


AppellantSaticoy Bay LLC Series 9641 Christine ViewMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						Jacqueline A. Gilbert
							(Kim Gilbert Ebron)
						Karen L. Hanks
							(Kim Gilbert Ebron)
						


RespondentFederal National Mortgage AssociationMichael R. Brooks
							(Former)
						
							(Brooks Hubley LLP)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jory C. Garabedian
							(Aldridge Pite, LLP)
						Laurel I. Handley
							(Aldridge Pite, LLP)
						





Docket Entries


DateTypeDescriptionPending?Document


12/21/2015Filing FeeFiling fee due for Appeal.


12/21/2015Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.15-39090




12/21/2015Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.15-39092




12/21/2015Filing FeeE-Payment $250.00 from Michael F. Bohn


12/22/2015Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.15-39228




12/23/2015Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet Trost.15-39458




01/11/2016Docketing StatementFiled Docketing Statement Civil Appeals.16-00733




01/13/2016Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation and should be removed from the settlement program.16-01213




01/14/2016Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.16-01354




01/29/2016Transcript RequestFiled Certificate of No Transcript Request.16-03095




04/14/2016BriefFiled Appelant's Opening Brief.


04/14/2016BriefFiled Appellant's Opening Brief.16-11738




04/14/2016AppendixFiled Joint Appendix Volume 1.16-11739




04/14/2016AppendixFiled Joint Appendix Volume 2.16-11740




04/14/2016Notice/IncomingFiled Notice of Substitution of Counsel (Laurel Handley and Jory Garabedian to Replace Michael Brooks as counsel for the Respondent).16-11783




04/15/2016Notice/IncomingFiled Notice of Association of Counsel (Robert Eisenberg as counsel for the Respondent).16-11933




05/05/2016MotionFiled Stipulation to Extend Answering Brief Deadline.16-14160




05/05/2016Notice/OutgoingIssued Notice Motion/Stipulation Approved. Answering Brief due: June 15, 2016.16-14164




06/17/2016BriefFiled Respondent's Answering Brief.16-19042




06/23/2016BriefFiled Brief of Amicus Curiae Federal Housing Finance Agency in Support of Respondence and Affirmance.16-19647




06/28/2016MotionFiled Amicus Curiae Federal Housing Agency's Motion to Associate Counsel (Howard N. Cayne, Esq.).16-20236




07/14/2016Order/ProceduralFiled Order Granting Motion.  Attorney Howard N. Cayne of the law firm of Arnold & Porter, LLP, shall be permitted to appear on behalf of the Federal Housing Finance Agency in this appeal.  Nevada attorney Leslie Bryan Hart, of the law firm of Fennemore Craig, P.C., shall be responsible for all matters presented by Mr. Cayne in this matter.16-21966




07/18/2016MotionFiled Appellant's Motion to Extend Time to FIle Reply Brief.16-22330




07/18/2016Notice/OutgoingIssued Notice Motion/Stipulation Approved. Reply Brief due: August 17, 2016.16-22335




08/17/2016MotionFiled Appellant's Second Motion to Extend Time to File Reply Brief.16-25557




08/22/2016Order/ProceduralFiled Order Granting Motion. Reply Brief due: August 26, 2016.16-25985




08/26/2016BriefFiled Appellant's Reply Brief.16-26690




08/26/2016Case Status UpdateBriefing Completed/To Screening.


10/14/2016Order/ProceduralFiled Order Submitting Appeal For Decision Without Oral Argument.16-32108




01/18/2017Notice/IncomingFiled Notice of Change of Firm Name and Email Address for Arnold & Porter LLP (Amicus Curiae Howard N. Cayne).17-01776




09/13/2017Order/Clerk'sFiled Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument on the next available calendar.17-30753




09/21/2017BriefFiled Respondent's Notice of Supplemental Authorities.17-31931




09/25/2017Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, November 6, 2017, at 1:30 p.m. for 30 minutes in Carson City.17-32455




09/26/2017BriefFiled Respondents Amended NRAP 31(e) Notice of Supplemental Authorities.17-32592




09/27/2017MotionFiled Appellant's Motion for Additional Time at Oral Argument.17-32782




09/28/2017MotionFiled Motion of Amicus Curiae Federal Housing Finance Agency to Participate in Oral Argument.17-33032




09/28/2017MotionFiled Respondent's Response to Amicus Curiae's Motion for Additional Time for Oral Argument.17-33033




10/04/2017Order/ProceduralFiled Order. Appellant has filed a motion to extend oral argument in this matter to 60 minutes. The motion is denied. Amicus Curiae has filed a motion for leave to participate in oral argument. The motion is granted. Oral Argument shall be limited to 30 minutes and shall be allocated in the following manner: 15 minutes to appellant, 10 minutes to respondent, and 5 minutes to the Federal Housing Finance Agency as amicus curiae.17-33743




10/17/2017MotionFiled Amicus Curiae's Motion to Associate Counsel.17-35575




10/23/2017Notice/OutgoingIssued Oral Argument Reminder Notice.17-36256




10/24/2017BriefFiled Respondent's Second Notice of Supplemental Authority.17-36568




10/24/2017Order/ProceduralFiled Order Granting Motion to Associate Counsel.  Attorney Michael A.F. Johnson of Arnold & Porter, LLP shall be permitted to appear on behalf of amicus curiae Federal Housing Finance Agency in this matter.  Nevada attorney Leslie Bryan Hart of Fennemore Craig, P.C. shall be responsible for all matters presented by Mr. Johnson in this appeal.17-36589




10/25/2017Notice/IncomingFiled Notice of Appearance (Jacqueline Gilbert and Karen Hanks as counsel for the Appellant).17-36730




11/06/2017Case Status UpdateOral argument held this day. Case submitted for decision.  Before the En Banc Court.


03/21/2018Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  EN BANC18-10977




04/04/2018MotionFiled Respondent's Motion to Reissue Order as an Opinion.18-12879




05/17/2018Opinion/Non-DispositionalFiled Authored Opinion. "Affirmed." Fn1[We previously issued our decision in this matter in an unpublished order. we grant Fannie Mae and its amicus curiae FHFA's motion to reissue the order as an opinion, and issue this opinion in place of our prior order.] Before the Court En Banc. Author: Douglas, C.J. Majority: Douglas/Gibbons/Pickering/Hardesty/Parraguirre/Stiglich. 134 Nev. Adv. Opn. No. 36. EN BANC18-18816




06/11/2018RemittiturIssued Remittitur.18-22042




06/11/2018Case Status UpdateRemittitur Issued/Case Closed.


06/22/2018RemittiturFiled Remittitur. Received by District Court Clerk on June 14, 2018.18-22042





Combined Case View